The transcript does does not contain the pleadings of the parties. It consists solely of (1) the order of the district judge refusing to grant appellant a temporary injunction, from which order the appeal is prosecuted; (2) the appeal bond; and (3) the clerk's cost bill and certificate. As this court cannot determine from such a record whether the district judge erred when he refused to grant the relief sought, or not, it will dismiss the appeal, following the course pursued by the Supreme Court in Watson v. Watson, 69 Tex. 105, 5 S.W. 377, and Hubby v. Harris, 59 Tex. 14. Papers purporting to have been filed with the clerk of the court below and to be appellant's petition for an injunction and appellee's answer thereto, were, it seems, sent to this court with the transcript; but they were not entitled to be filed here, and cannot be considered as a part of the record on the appeal. Vernon's Statutes, art. 2109 et seq.; rules 85, 94, 100 for District and County Courts (142 S.W. xxiii, xxiv); rule 22 for Courts of Civil Appeals (142 S.W. xii); Maass v. Solinsky, 67 Tex. 290, 3 S.W. 289; Clayton v. Preston,54 Tex. 418; Crawford v. Abbey, 79 S.W. 346; Watkins v. Hopkins County, 72 S.W. 872; Eastin v. Ferguson, 4 Tex. Civ. App. 643, 23 S.W. 918.
The appeal is dismissed.